Dismissed and
Memorandum Opinion filed October 7, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00109-CV
______________
 
IN THE INTEREST OF T.J.B., J.L.B., and W.C.B.,
Children
 
 

On Appeal from the 506th District Court 
Grimes County, Texas
Trial Court Cause No. 31351
 

 
 
M E M O R
A N D U M   O P I N I O N
            This is an appeal from a judgment terminating the parental
rights of appellants, Tammy Brow and Todd Brow, signed November 13, 2009.  The
reporter’s record has not been filed, and the court reporter advised this court
that appellants, who have not been found indigent, have not made arrangements
for payment for the record.  
On July 8, 2010, this court ordered
appellants to provide proof of payment for the reporter’s record on or before August
2, 2010.  The order stated that if appellants failed to provide proof of
payment as ordered, the court would order appellants to file a brief without
the benefit of a reporter’s record.  See Tex. R. App. P. 37.3(c). 
Appellants filed no response.
            On August 26, 2010, this court ordered appellants to file
their brief on or before September 15, 2010, or the court would dismiss the
appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).  Appellants have not filed a
brief in this appeal or responded to this court’s order.
Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Sullivan.